Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG All Amounts in $US unless stated otherwise GOLDCORP REPORTS SECOND QUARTER RESULTS VANCOUVER, BRITISH COLUMBIA, JULY 31, 2008 – GOLDCORP INC. (TSX: G, NYSE: GG) today reported increased gold production of 551,600 ounces for the quarter ended June 30, 2008.Adjusted net earnings1 in the quarter were $83.2 million, or $0.12 per share.A non-cash foreign exchange loss on the revaluation of future income tax liabilities led to a reported net loss of $9.2 million, or $0.01 per share, for the second quarter. Second Quarter 2008 Highlights: · Revenues increased 19% versus the second quarter of 2007, to $631.7 million on gold sales of 556,200 ounces. · Cash flow before changes in working capital2 increased 49% to $226.3 million. · Total cash costs of $308 per gold ounce3, net of by-product copper and silver credits. · Cash margins increased 18% to $589 per gold ounce. · Paid $32.0 million in dividends during the quarter. · Increased 2008 exploration budget 20% to $180 million. · Announced today an agreement to acquire Gold Eagle Mines Ltd. “We are pleased to have met our cash cost expectations of $275 per ounce in the first half of the year despite industry-wide cost pressures,” said Kevin McArthur, President and Chief Executive Officer. “Our low-cost portfolio of mines provided strong cash flow growth in the first six months amid a continued high gold price environment.However, gold production was approximately 10% lower than expected, and some of the factors causing the shortfall have continued into the third quarter.While we expect improvements in the second half, the delayed 1 gold production, industry-wide cost pressures and a previously reported shortfall in ounces at our Canadian mines have led to a revision of guidance for 2008.” At Los Filos mine, 2008 production will be adversely affected by a ground movement detected in mid-July on a portion of the heap leach pad.The movement area has stabilized, and no leakage of solutions from the liner system has been detected.Remediation efforts will interrupt the expected production ramp-up in the second half of 2008 due to unloading of ore from a portion of the pad. Production at Marlin mine was impacted by previously-reported power disruptions due to tampering with the mine’s power line.Following the initial loss of power to the site on June 11th, mining at the underground and open pit continued, but ore processing was disrupted. Re-routing of the power line was successfully completed, and power was restored to the mine on July 26th.Milling of the stockpiled ore is now underway.The Company succeeded in keeping its entire Marlin workforce on the active payroll during the outage. Revenue-based tax and royalty payments that had been interrupted as a result of the incident have now resumed.As one of the country’s largest taxpayers, Goldcorp’s contributions to Guatemala’s economy have funded significant improvements to infrastructure, community health programs and education in the region. Following a first quarter mine sequencing issue that led to lower than expected gold production at Red Lake, the mine finished the second quarter with solid results.Development of ore loading facilities at the new Number 3 shaft continues to progress toward the designed 6,000 tonnes per day hoisting capacity, expected by the end of 2008.Coupled with important underground infrastructure development, Red Lake will be well-positioned for increased production and lower mining costs in 2009; however, production is not expected to meet original 2008 projections. The Company expects that the risks of continued cost pressures combined with a revised gold production outlook will result in higher than previously projected total cash costs for the year. Production guidance for 2008 has been revised to 2.3 million to 2.4 million ounces of gold at a total cash cost of less than $300 per ounce. 2 Financial Review A realized gold price of $897 per ounce led to a 19% increase in revenues in the second quarter, to $631.7 million compared to $528.8 million in the second quarter of 2007.Gold sales for the quarter increased to 556,200 ounces at a total cash cost of $308 per ounce, compared with 536,900 ounces at a total cash cost of $166 per ounce in 2007.The increase in total cash costs was due to a strengthening Canadian dollar, increased labour and higher consumable costs.Total cash costs on a co-product basis were $432 per ounce in the second quarter versus $304 in the 2007 period. The Company reported a net loss of $9.2 million or $0.01 per share, compared to net earnings of $2.9 million in the second quarter of 2007.Adjusted net earnings totalled $83.2 million, or $0.12 per share, compared to $95.3 million, or $0.14 per share, in 2007.Second quarter 2008 adjusted net earnings primarily exclude the effect of a non-cash $98.4 million foreign exchange loss on revaluation of future income tax liabilities. Cash flow from operations before working capital changes increased 49% to $226.3 million, or $0.32 per share, from $152.2 million, or $0.22 per share, in the second quarter of 2007. For the first six months ended June 30, 2008, revenues increased 25% to $1.26 billion compared to $1.0 billion in the first six months of 2007.On a by-product basis, total cash cost was $274 per ounce compared to a total cash cost of $192 per ounce in 2007. Total cash costs on a co-product basis were $417 per ounce in the first half versus $296 per ounce in the 2007 period. Net earnings in the first six months of 2008 were $220.3 million or $0.31 per share, compared to net earnings of $108.5 million, or $0.15 per share, in 2007.Adjusted net earnings totalled $247.9 million, or $0.35 per share, compared to $178.1 million, or $0.25 per share, in 2007.Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange loss on revaluation of future income tax liabilities, the first quarter gain on the sale of the Silver Wheaton shares, and an unrealized non-hedge copper derivative loss. Cash flow from operations before working capital changes increased 41% to $465.4 million, or $0.66 per share, from $329.0 million, or $0.47 per share, in the first six months of 3 Peñasquito Project Update During the second quarter, several major milestones were achieved at Peñasquito: · The 400 kV El Salero substation and Peñasquito substations were energized, including the 69 kV Mine Loop and the Merrill Crowe plant. · The concrete foundations for SAG Line 1 were completed. The mills for Line 1 arrived on site and are currently being installed. At the tailings facility the contractor continued with the priority to complete the water reservoir by the fourth quarter to begin storing water for milling operations in 2009. · The first 70 cubic yard electric mining shovel commenced production in June.The second shovel is now operational. There are currently 23 haul trucks operating and three being assembled. · Ten water wells in the Torres well field are now completed and ready for pump installation. The fresh water pond was also completed. The right-of-way for the water and power lines to the well field was secured and the 36” pipeline is being installed. · A metallurgical test program was initiated to determine flotation recoveries for gold and silver telluride minerals that have been classified as waste in the current open pit design. The program will be completed by the end of the year. · A concentrate transportation study evaluating railing, trucking, and a combination of rail and trucking coupled with pumping concentrates, was completed. The study confirmed that the truck transportation scenario as modelled in the feasibility study is the most economic mode of concentrate transportation. Leaching of the first pad cell commenced in April. The oxide plant was commissioned and the first gold, which is ancillary to the primary operations, was poured on May 10th.
